     Case 1:20-cv-01578-NONE-BAM Document 39 Filed 05/12/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGE AVALOS,                                     Case No. 1:20-cv-01578-NONE-BAM
12                      Plaintiff,                      ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE
13          v.
                                                        (Doc.16)
14   FELIPE GONZALEZ, et al.,
                                                        ORDER DENYING REQUEST FOR
15                      Defendants.                     PERMISSION TO PROCEED AS
                                                        COUNSEL FOR DEFENDANTS AS MOOT
16
                                                        (Doc. 15)
17
                                                        ORDER SETTING SCHEDULING
18                                                      CONFERENCE
19

20
21          Plaintiff George Avalos initiated this action on November 9, 2020. (Doc. 1.) On February

22   19, 2021, Defendants Pritam S. Grewal, Manjeet K. Grewal and Dev. S. Grewal, through counsel

23   identified as Lenore L. Albert (SBN 210876) and Leslie Westmoreland (SBN 195188), filed an

24   answer to the Complaint. (Doc. 14.)

25          On March 3, 2021, Ms. Albert submitted a request seeking permission from this Court “to

26   proceed in representing the Defendants in [this] action with Attorney Leslie Westmoreland as co-

27   counsel.” (Doc. 15 at 3.) Ms. Albert reported that she had two State Bar of California orders of

28   suspension, and the State Bar had not reinstated her license. (Id. at 2.)
                                                       1
     Case 1:20-cv-01578-NONE-BAM Document 39 Filed 05/12/21 Page 2 of 3


 1          On March 5, 2021, the Court issued an order for Lenore Albert to show cause why her

 2   request for admission to this Court should not be denied on the basis that she was not authorized

 3   to practice law in the State of California. The Court directed Ms. Albert to file a written response

 4   to the order within fourteen (14) days following service. Additionally, the Court directed Ms.

 5   Albert to appear remotely at a hearing on the show cause order on April 6, 2021, at 9:00 a.m.

 6   before the undersigned. (Doc. 16.) The Court ultimately continued the hearing to April 16, 2021.

 7   (Docs. 19, 32.)

 8          Ms. Albert submitted written responses to the Court’s show cause order and appeared for

 9   the show cause hearing on April 16, 2021. (Docs. 17, 22-31, 33, 34.) Subsequent to the hearing,

10   and as permitted by the Court, Ms. Albert filed supplemental briefing related to her pending

11   United States Bankruptcy Court proceeding. (Docs. 37, 38.) Attached to Plaintiff’s supplemental

12   briefing, filed on May 5, 2021, is a letter from the State Bar of California, Office of General

13   Counsel, also dated May 5, 2021, and addressed to the Supreme Court of California. (Doc. 38 at

14   5.) According to the letter, the State Bar placed Ms. Albert’s law license on active status at

15   approximately 1:30 PM on May 5, 2021. (Id.) Based on Ms. Albert’s return to active status and

16   reinstatement of her law license by the State Bar, the show cause order is no longer necessary and

17   is HEREBY DISCHARGED.

18          Additionally, due to her reinstatement and return to active status, Ms. Albert’s request for

19   permission to proceed as counsel in this action while on inactive status is no longer essential.

20   Accordingly, within ten (10) days of the date of this Order, Ms. Albert shall complete the process
21   for readmission to and continuing membership in the Bar of this Court pursuant to Local Rule

22   180(a). Subject to completion of that process, Ms. Albert’s request for permission to proceed

23   before this Court is DENIED as moot. Ms. Albert is reminded of her obligation pursuant to Local

24   Rule 184 to promptly notify the Court of any disciplinary action or any change in status in any

25   jurisdiction that would make her ineligible for membership in the Bar of this Court or ineligible to

26   practice in this Court. L.R. 184(b).
27          In light of the foregoing, the Scheduling Conference in this matter is HEREBY RESET

28   for June 16, 2021, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A.
                                                      2
     Case 1:20-cv-01578-NONE-BAM Document 39 Filed 05/12/21 Page 3 of 3


 1   McAuliffe. At least one (1) full week prior to the conference, the parties shall file a Joint

 2   Scheduling Report. The parties shall appear at the conference with each party connecting

 3   remotely either via Zoom video conference or Zoom telephone number. The parties will be

 4   provided with the Zoom ID and password by the Courtroom Deputy prior to the conference. The

 5   Zoom ID and password are confidential and are not to be shared. Appropriate court attire

 6   required.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     May 12, 2021                                /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
